Citation Nr: 1015721	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral knee 
disorder.

3. Entitlement to a rating in excess of 20 percent for 
service-connected parasthesias of the right upper extremity.

4. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5. Entitlement to service connection for a left lower 
extremity disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he injured his back and knees in 
service carrying heavy weight, such as ruck sacks and jumping 
in and out of trucks.  With respect to the Veteran's back 
claim, the Board observes that he testified that he receives 
treatment at the Hampton VA medical facility and has been 
diagnosed with degenerative disc disease throughout his back.  
The Board notes that the VA treatment records in the claims 
file only document complaints of low back pain on a couple of 
occasions and do not offer a diagnosis in relation to those 
complaints.  However, the Board also notes that the most 
recent VA treatment record is dated in December 2007.  As the 
Veteran indicated he has continued to receive treatment at  
the Hampton VA facility, the Board concludes that there are 
likely outstanding VA treatment records that may reflect a 
diagnosis of a back disorder and should be obtained prior to 
further adjudication of the claim.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file). 

Additionally, with regard to the Veteran's bilateral knee 
claim, the record shows that the Veteran was afforded a VA 
examination in December 2005; however, the examiner did not 
provide an etiological opinion for the Veteran's diagnosed 
disorder of the bilateral knees.  Therefore, the Board finds 
that this examination was inadequate, and is remanding that 
issue so that the Veteran may be afforded another VA 
examination to ascertain the existence and etiology of his 
claimed bilateral knee disorder.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

Additionally, the Board notes that, subsequent to an October 
2008 rating decision, the Veteran submitted a statement that, 
when liberally construed, constitutes a notice of 
disagreement with the denial of several claims on that rating 
decision.  In that rating decision, the RO denied a claim for 
entitlement to a rating in excess of 20 percent for service-
connected parasthesias of the right upper extremity, 
entitlement to service connection for a bilateral hip 
disorder, entitlement to service connection for a left lower 
extremity disorder, and entitlement to service connection for 
PTSD, and entitlement to a TDIU rating.  The rating decision 
also proposed a reduction in the Veteran's evaluation for 
service-connected cervical disc herniation from 30 percent to 
10 percent.  Although the Veteran's December 2008 statement 
overall is general in nature, it indicates VA is totally 
wrong on the evaluations and also discusses his PTSD, left 
lower extremity disorder, and right upper extremity symptoms.  
(The Veteran said left upper extremity in the statement, but 
since he said he was losing more control of the arm, the 
Board presumes he was referring to his service-connected 
right upper extremity.)  He did not discuss the claimed 
bilateral hip disorder or the claim for a TDIU rating, and 
the Board observes that disagreement with a proposed 
reduction does not initiate an appeal as to that issue.  
Therefore, the Board determines that a statement of the case 
should be issued with regard to the claims of entitlement to 
a rating in excess of 20 percent for service-connected 
parasthesias of the right upper extremity, entitlement to 
service connection for a left lower extremity disorder, and 
entitlement to service connection for PTSD.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records from 
the Hampton VA medical facility dated 
from December 2007 onward.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 
 
2.	Schedule the Veteran for a VA 
orthopedic examination in order to 
ascertain the existence and etiology of 
his claimed back and bilateral knee 
disorder.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that that any 
disorder of either knee exhibited 
by the Veteran currently, i.e., at 
the time he filed his claim in 
November 2005 to the present, is 
causally or etiologically related 
to his military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
June 2009 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

4.	Issue a statement of the case 
addressing the Veteran's disagreement 
with the denials of the claims of 
entitlement to service connection for 
PTSD and a left lower extremity 
disorder and a rating in excess of 20 
percent for service-connected 
parasthesias of the right upper 
extremity. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


